Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response filed on October 20, 2021 is acknowledged and has been entered.  Claims 1-2, 4-10, 13-15 and 17-20 are canceled. Claims 3, 11-12, 16 and 21-27 are pending. 
Claims 3, 11-12, 16 and 21-27 are discussed in this Office action.

Allowable Subject Matter
Claims 3, 11-12, 16 and 21-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, particularly regarding the step of the claim which requires that the second polynucleotide and “wherein said 5’ portion is not complementary to oligonucleotide B and forms a 5’ flap that does not anneal to oligonucleotide B upon annealing of the 3’ portion of the second oligonucleotide”.  Regarding this feature, as applicant argues “as shown in Figure 3, after the ligation reaction, the flap is not formed by a second polynucleotide… rather the flap is formed by the ligated oligonucleotide (step 2).  This argument was particularly persuasive.  Which prior art may teach adaptors or flap structures that appear similar to what is claimed, none .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637